264 F.2d 232
D. H. McGHEE and Oral Mae McGhee, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13575.
United States Court of Appeals Sixth Circuit.
February 28, 1959.

Thomas J. Jones, of James & Jones, Bridgeport, Ohio, for petitioners.
Charles K. Rice, Arch M. Cantrall, and argued by Arthur I. Gould, Dept. of Justice, Washington, D. C., for respondent.
Before MARTIN, Chief Judge, ALLEN, Circuit Judge, and MATHES, District Judge.
PER CURIAM.


1
This cause has been heard upon oral arguments and printed briefs of attorneys and upon the record on petition by the taxpayer and his wife for a review of the decision of the Tax Court of the United States.


2
The issue involved is whether or not the taxpayer in 1952 and 1953 engaged in operating a farm for profit in such manner as to be permitted to deduct losses incurred in his operations as losses sustained in trade or business within the meaning of Section 23(e) of the Internal Revenue Code of 1939, 26 U.S. C.A.


3
Upon evidence, which was substantial, the tax judge held that the losses were not incurred in operating the farm for profit; and this ruling was not clearly erroneous. Moreover, we find that there was no abuse of discretion by the tax judge in rulings upon admissibility of evidence, nor in any material aspect.


4
Accordingly, the decision of the tax court is affirmed.